DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


DETAILED ACTION
Claims 1-6 have been examined and are pending.

Claim Objections
Claims 1 and 4 are objected to because of the following informalities:  
Claims 1 and 4 recite “a PCS sublayer”.  Examiner notes that “PCS” must be written out in its entirety prior to the use of the acronym.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Claim 1 recites “said programmable switch receives ordered sets from a PCS receive function”. However, the specification and figures indicate that each of first and second ethernet port comprises a corresponding PCS receive function. For example, Port A in Figure 7 and [0037]-[0038] of the instant application illustrates a first PCS receive function that receives ordered sets from a PMA layer, forwards it to a switch, and in which the switch then forwards the ordered sets to a management module and a PCS transmit function of Port B.  However, since there are two PCS receive functions for the two ethernet ports, the claimed PCS receive function may refer to the second PCS receive function of the second ethernet port. There is no support in the specification for a switch of the first ethernet port receiving ordered sets from a PCS receive function of a second ethernet port. Such claim language constitutes new matter.
Claims 2 and 3 are rejected for having similar limitations as claim 1 above.



The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites “said programmable switch receives ordered sets from a PCS receive function”.  However, the specification and figures indicate that each of first and second ethernet port comprises a corresponding PCS receive function. For example, Port A in Figure 7 and [0037]-[0038] of the instant application illustrates a first PCS receive function that receives ordered sets from a PMA layer, forwards it to a switch, and in which the switch then forwards the ordered sets to a management module and a PCS transmit function of Port B.  However, since there are two PCS receive functions for the two ethernet ports, the claimed PCS receive function may refer to the second PCS receive function of the second ethernet port.  It is vague and unclear how the first programmable switch (e.g. switch 709) can receive ordered sets from a PCS receive function (e.g. PCS receive function 727) of the second ethernet port..
Claim 1 recites “said ordered set” in line 6 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2 and 3 are rejected for having similar limitations as claim 1 above.

Claim 4 recites “forwarding, by a programable switch coupled to a management module, said ordered set to a PCS transmit function…” It is vague and unclear how the programmable switch can forward the ordered sets, since the PCS sublayer is originally indicated to receive the ordered sets initially, and not the programmable switch.
Claim 4 recites “said ordered set” in lines 5-6 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claims 5 and 6 are rejected for having similar limitations as claim 4 above.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2010/0080248 A1 to Aweya et al., directed to general concepts relating to auto-negotiation of ethernet settings between two linked partners and PCS sublayer interworking
US 7,242,693 B1 to Acharya et al., directed to concepts of auto-negotiation between two linked partners using an intermediate media converter.
US 2004/0247313 A1 to Tanaka, directed to concepts of auto-negotiation between two linked partners using an intermediate media converter
US 2012/0102239 A1 to Huang, directed to concepts of a pluggable module for performing auto-negotiation between different mediums.
KR 20050072637 to Lee et al., directed to performing auto-negotiation between a system and a counterpart system connected by Ethernet

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENKEY VAN whose telephone number is (571)270-7160. The examiner can normally be reached Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on (571)272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENKEY VAN/Primary Examiner, Art Unit 2477